1 Reported in 212 N.W. 600.
Appeal by defendant from an order denying its motion in the alternative for judgment non obstante or a new trial.
Plaintiff sued to recover damages for a motor truck, wrecked in a collision with defendant's train at a grade crossing a few hundred feet northwest of the flag station Charlesville, near Tintah, Minnesota. The accident occurred on October 3, 1924. The complaint simply alleged that defendant so negligently managed and ran its train across a public crossing as to strike and completely wreck the truck. The defense was the negligent failure of the driver of the truck to use his senses to ascertain the approach of the train.
The main controversy at the trial was whether it was so dark as to require the headlight of the locomotive to be lit at the time the train approached and passed through Charlesville. There was also the usual conflict of testimony as to whistle and bell signals. That is, some of plaintiff's witnesses, in a position to hear, testified they did not hear the signals, while no doubt the preponderance was that they were given. All agree that a moment before the collision the whistle shrieked, but disaster was then unavoidable. The fact upon which the verdict must rest is that it was so dark that the oncoming locomotive with the headlight unlit could not be seen by the driver of the truck when it was his duty, in the exercise of due care, to look. On this point there was irreconcilable conflict in the testimony. For the plaintiff, witnesses testified that the train passing within 50 feet of an observer some three or four minutes before reaching Charlesville could barely be seen when directly opposite; that it was a dark evening, a heavy cloud coming up in the west which, in about an hour, brought a shower; and that drivers of automobiles were compelled by the darkness to turn on the lights on the vehicles before the collision took place. On the part of defendant, witnesses asserted that it was light enough to see the train and the smoke of the locomotive for two or three miles before it reached Charlesville; that, though the sun was under a cloud just about the time of the collision, it had not set, and some minutes thereafter was visible; and that those driving automobiles had no need of lights thereon until after the accident. *Page 396 
Upon this conflicting testimony two juries have found defendant negligent and the driver of the truck free from negligence. The last verdict has the approval of an experienced judge; and, under the well established practice, it is not for this court to determine that the witnesses for plaintiff were mistaken or falsified rather than those for defendant. It cannot be held by a court that the testimony supporting the pivotal fact in the verdict is demonstrably false. The train was admittedly late and it was close to sundown. The evidence was not such that the court could positively determine the exact time of the collision, to say nothing of the condition as to light or darkness. There are extremely many things that bear upon the visibility of objects about sundown. Defendant was not entitled to a directed verdict.
The order is affirmed.